DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s Amendments filed 3/2/2022.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "meaningful" in claims 10 and 11 is a relative term which renders the claim indefinite.  See lines 6 and 8 of Claim 10 and line 5 in Claim 11.  The term "meaningful" is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., hereinafter Song, US Publication No. 2016/0247129 in view of Goldfarb et al., hereinafter Goldfarb, US Publication No. 2018/0137219.

Regarding Claim 12, Song teaches a method of autonomous generative design in a system including a digital twin graph, the method comprising: 
distilling requirements documents to extract information relating to at least one requirement and importing the information into the digital twin graph (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin); 
capturing interactions between a user as a time-series of user actions and a design tool related to design of the system and importing the interactions to the digital twin graph (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin).
Song does not explicitly teach synthesizing a set of design alternatives based on the information of the requirements documents and the captured interactions between the user and the design tool; 
verifying and quantifying each design alternative in the set of design alternatives against the information of the requirements documents; and 
suggesting to the user, a selected design alternative of the set of design alternatives.
Goldfarb teaches synthesizing a set of design alternatives based on the information of the requirements documents and the captured interactions between the user and the design tool (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternatives based on user input information and a dataset); 
verifying and quantifying each design alternative in the set of design alternatives against the information of the requirements documents (Goldfarb paragraphs [0033]-[0034] and [0074]-[0078], wherein features determined in the genetic algorithm for the individuals are verified as meeting requirements and ranked); and 
suggesting to the user, a selected design alternative of the set of design alternatives (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are presented to the user to suggest an optimal solution).


Regarding Claim 13, Song does not explicitly teach analyzing each design alternative in the set of design alternatives by performing a simulation for each design alternative in the set of design alternatives; and 
choosing the selected design alternative based on the analysis and quantified metrics.
Goldfarb teaches analyzing each design alternative in the set of design alternatives by performing a simulation for each design alternative in the set of design alternatives (Goldfarb paragraph [0075], wherein the individuals are evaluated through simulation of their model); and 
choosing the selected design alternative based on the analysis and quantified metrics (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught 

Regarding Claim 14, Song further teaches in a design tool, receiving commands from a user representative of a design operation (Song paragraph [0034], wherein user commands are input through the GUI). 
Song does not explicitly teach in a synthesis and analysis tool, generating a suggested design operation based on an analysis of the set of design alternatives and providing the suggested design operation to the user; and 
alternatively receiving commands from the user and generating a suggested design operation and presenting the suggested design operation to the user and repeating this step until the design process is complete.
Goldfarb teaches in a synthesis and analysis tool, generating a suggested design operation based on an analysis of the set of design alternatives and providing the suggested design operation to the user; and 
alternatively receiving commands from the user and generating a suggested design operation and presenting the suggested design operation to the user and repeating this step until the design process is complete (Goldfarb paragraphs [0068]-[0071], wherein the symbolic regression technique generates a recommended sequence of operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to 

Regarding Claim 15, Song further teaches wherein distilling the requirements documents comprises: 
receiving requirements documents in human-readable form (Song paragraph [0033], wherein documents such as datasheets and user manuals are received); 
converting the human-readable documents into a digital form (Song paragraph [0033], wherein the documents may be digitally scanned); 
analyzing the digital documents to identify data contained in the documents (Song paragraphs [0033]-[0034], wherein the requirements in the documents are analyzed for generating the digital twin); 
compressing the data contained in the documents to extract information relating to at least one requirement from the data in the requirements documents (Song paragraphs [0033]-[0034], wherein requirements are extracted to generate the digital twin); and 
importing the information into the digital twin graph (Song paragraph [0034], wherein the digital twin is generated based on the extracted requirements).

Regarding Claim 16, Song further teaches importing product in use data relating to operations of a physical system represented in the digital twin graph, to the digital 

Regarding Claim 17, Song teaches a method for autonomous generative design of a system having a digital twin graph, comprising: 
importing information from requirements documents into the digital twin (Song paragraphs [0009] and [0033]-[0034], wherein documents are received from the OEM by software programs to create a digital twin); 
capturing and importing user interactions as a time-series of actions of the user with a software design tool related to design of the system and importing the interactions into the digital twin graph (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin).
Song does not explicitly teach synthesize a set of design alternatives based on the imported user interactions and the imported requirements information; 
simulating the system in the digital twin graph for each of the set of design alternatives; and 
selecting an optimal design alternative based on the simulations.
Goldfarb teaches synthesize a set of design alternatives based on the imported user interactions and the imported requirements information (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternatives based on user input information and a dataset); 
simulating the system in the digital twin graph for each of the set of design alternatives (Goldfarb paragraph [0075], wherein the individuals are evaluated through simulation of their model); and 
selecting an optimal design alternative based on the simulations (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 18, Song further teaches distilling data from the requirements documents by performing the steps of: 
receiving requirements documents in human-readable form (Song paragraph [0033], wherein documents such as datasheets and user manuals are received); 
converting the human-readable documents into a digital form (Song paragraph [0033], wherein the documents may be digitally scanned); 
analyzing the digital documents to identify data contained in the documents (Song paragraphs [0033]-[0034], wherein the requirements in the documents are analyzed for generating the digital twin); 

importing the information into the digital twin graph (Song paragraph [0034], wherein the digital twin is generated based on the extracted requirements).

Regarding Claim 19, Song does not explicitly teach in a synthesis and analysis tool: 
generating a set of design alternatives based on semantic information represented in the digital twin graph; 
verifying each of the design alternatives against the requirements information; identifying design operations corresponding to captured interactions between a human user and a software design tool; and 
running a simulation in the digital twin graph for each of the design alternatives.
Goldfarb teaches in a synthesis and analysis tool: 
generating a set of design alternatives based on semantic information represented in the digital twin graph (Goldfarb paragraphs [0062]-[0066], wherein an evolutionary synthesis tool is utilized that generates a plurality of individuals or design alternative based on user input information and a dataset); 
verifying each of the design alternatives against the requirements information (Goldfarb paragraphs [0033]-[0034] and [0074]-[0078], wherein features determined in 
identifying design operations corresponding to captured interactions between a human user and a software design tool (Song paragraph [0034], wherein a GUI captures user input information for creating the digital twin); and 
running a simulation in the digital twin graph for each of the design alternatives (Goldfarb paragraph [0075], wherein the individuals are evaluated through simulation of their model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to apply the known technique of evolutionary synthesis in generating digital twins as taught by Goldfarb to improve on the generation of digital twins as taught by Song, yielding the predictable results of an improved and optimal digital twin that more accurately predicts physical systems and meets performance requirements.

Regarding Claim 20, Song does not explicitly teach selecting a design operation for performing an optimal design alternative based on the simulations.
Goldfarb teaches selecting a design operation for performing an optimal design alternative based on the simulations (Goldfarb Fig. 5F and paragraphs [0067]-[0068] and [0074]-[0076], wherein the results from the evolutionary synthesis are ranked and presented to the user to suggest an optimal solution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Goldfarb to 

Regarding Claim 21, Song further teaches importing product in use information from a physical system represented by the digital twin graph into the digital twin graph for use in the simulating of the system (Song paragraph [0030], wherein information regarding the corresponding physical device to the digital twin are received and used to update the digital twin).

Allowable Subject Matter

Claims 1, 3-7, and 9 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein the observer identifies patterns of user interactions as an action or reaction of the user.



Claims 10 and 11 would be allowable based on their dependency to Claim 1 for the reasons stated above if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above is overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 11, filed 2/4/2022, with respect to the rejection of claims 1, 3-7, and 9-11 under 35 USC 103 have been fully considered and are persuasive in view of Applicant’s amendments filed 2/4/2022 which are entered by the Request for Continued Examination filed 3/2/2022.  The rejection of claims 1, 3-7, and 9-11 under 35 USC 103 has been withdrawn. 

Applicant's remaining arguments filed 3/2/2022 have been fully considered but they are not persuasive.


	Examiner first directs Applicant to Song paragraph [0034], wherein user input information is captured by a GUI to create a digital twin.  Each time a user inputs information is considered an action which is captured by the GUI.  Because this user input is not a singular, one time input action, but rather a series of inputs using the GUI over time, e.g. filling out a form as taught in Song paragraph [0034], these inputs which are captured are therefore a time-series of interactions by the user which are captured by the GUI. This meets the claim limitations as currently claimed, as the claim limitations do not define the term “time series of user interactions” to distinguish it from the teachings by the prior art, and therefore Applicant’s arguments are not persuasive and the rejection is maintained.

	Applicant’s remaining arguments regarding the remaining dependent claims have been fully considered but are not persuasive for the reasons stated above.

Conclusion                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851